Turley, J.
delivered the opinion of the court.
One cause of error assigned by the plaintiff in error, is, that the cause of action stated in the plaintiff’s declaration, is alleged to have occurred and been made more than three years before the commencement of this cause. This is no good cause for an arrest of judgment. The statute of limitations in a suit at law must be pleaded, and this whether the cause of action as stated appears to be barred or not; because the plaintiff may reply and prove a subsequent promise to pay the debt. The statute of limitations was pleaded and found against the defendant, and it would be a strange anomaly to permit him to take advantage of it by motion in arrest of judgment.
The other assignments of error are not for defects apparent on the face of the record, but for alleged inconsisten-ciés between the pleadings and the proof. This constitutes no ground for arresting the judgment.
Let the judgment be affirmed.